                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                          CASE NO. 3:21-CV-177-MOC-DCK

 ANDRE ANTONIO DAVIS,                                 )
                                                      )
                Plaintiff,                            )
                                                      )
    v.                                                )      ORDER
                                                      )
 MICROSOFT CORPORATION, SATYA                         )
 NADELLA, VANGUARD GROUP, INC., and                   )
 BLACKROCK FUND ADVISORS,                             )
                                                      )
                Defendants.                           )
                                                      )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 10) filed by Matthew W. Krueger-Andes, concerning

Laura P. Hansen, on August 6, 2021. Laura P. Hansen seeks to appear as counsel pro hac vice for

Defendant Microsoft Corporation. Upon review and consideration of the motion, which was

accompanied by submission of the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 10) is GRANTED. Laura P. Hansen

is hereby admitted pro hac vice to represent Defendant Microsoft Corporation.

         SO ORDERED.


                                    Signed: August 9, 2021




      Case 3:21-cv-00177-MOC-DCK Document 16 Filed 08/10/21 Page 1 of 1
